UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-164856 STRATEX OIL & GAS HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 94-3364776 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 30 Echo Lake Road, Watertown, CT (Address of principal executive offices) (Zip Code) 860-417-2465 (Registrant’s telephone number, including area code) N/A (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 20, 2012, there were 40,042,550 shares of common stock, no par value per share, outstanding. TABLE OF CONTENTS PARTI-Financial Information Item 1. Financial Statements (unaudited) 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PARTII-Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3 Defaults upon Senior securities 14 Item 4 Mine Safety Disclosure 14 Item 5. Other Information 14 Item 6. Exhibits 14 PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 POWAY MUFFLER & BRAKE, INC. Balance Sheet as at June 30, 2012 and December 31, 2011 June 30, December 31, ASSETS (Unaudited) Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Inventory Prepaid Rent Total Current Assets Property and Equipment Accumulated Depreciation ) ) Total Property and Equipment Total Assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities Accounts Payable $ $ Sales Tax Payable - Current portion, long term debt Total Current Liabilities Long Term Liabilities Obligations under capital lease Other Liabilities Stockholder's Loan Due to affiliated company Total Liabilities Stockholders' Deficit Common Stock, $0.01 par value;authorized: 750,000,000 shares; issued and outstanding: 1,460,000 shares as at December 31, 2010 1,460,000 shares as at June 30, 2011 Additional Paid-In Capital Deficit ) ) Deficit accumulated in the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ 2 POWAY MUFFLER & BRAKE, INC. Statement of Operations For the three and six months ended June 30,2012 (Unaudited) For the three months ended For the six months ended June 30, June 30, Sales $ Cost of Sales Gross Profit General and Administrative Expenses Professional Fees Occupancy Costs OtherGeneral and Administrartive Expenses General and Administrative Expenses Net Income before taxes ) ) Provision for Income Taxes - Net Income after Taxes $ $ ) $ $ ) Net Income per common share, basic and diluted $
